Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “high voltage source” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “A holding means” in claim 12. Specification, page 6, lines 14-16 discloses “a grid” in the hollow body to retain the workpiece. 
“Generating an air flow within the first hollow body by means of blowing air into the first hollow body via a movable nozzle ring” in claim 13. The claim lacks sufficient structure to perform the claimed function of generating an air flow by means of blowing air via a movable nozzle ring. Specification: Page 3, lines 14-18 disclose a suction input of an air blower, whereby the input opening of the second hollow body may be connected to the outlet of the air blower. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of “a drive for moving the nozzle ring” is considered indefinite because it is not clear if this is the same drive as established in claim 1 or a separate drive. Claim 1 recites “wherein the nozzle ring is movable by ease of a drive”, although considered passive language, still incorporates the structure of “a drive” into the claimed invention. For the purposes of Examination, the drive as recited in claim 1 is the same as that which is recited in claim 9. Please also refer to the 112(d) rejection provided below. 
Regarding claim 11, the recitation of “and/or” renders the scope of the claim indefinite because it is not clear what the metes and bounds of the claims are. Please amend to remove the “/” from the claim language. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: a drive for moving the nozzle ring. Independent claim 1, from which claim 9 depends, recites: wherein the nozzle ring is movable by ease of a drive.  The subject matter of claim 9 fails to further limit the claimed invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-15. is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 6543078) in view of Yamanaka (US 20080006290). 
Regarding claim 1, Ernst (US 6543078) teaches an apparatus for contactless cleaning of a workpiece, the apparatus comprising: 
a first hollow body (12; see Figure 8), wherein the first hollow body is configured to at least partially receive the workpiece (1) to be cleaned; 
a second hollow body (46), wherein the second hollow body at least partially surrounds the first hollow body (wherein element 46 surrounds element 12 on the upper portion, see Figure 8); and 
an element (perforated baffle plate 52; please also refer to the annular perforations in Figures 3 and 9B of the baffle plates 52, 56) located between the first hollow body and the second hollow body for flow of media between the first hollow body and the second hollow body (wherein perforated baffle plate 52 is between elements 46 and 12; wherein baffle 52 is used to restrict the air flow from the fan 44 to provide an even distribution of air, see Col. 7, lines 1-6 and 49-52).
However, Ernst does not explicitly teach that the perforated baffle plate (52), i.e. is in the form of a movable nozzle ring, and specifically that the nozzle ring is movable by ease of a drive.  
	However, from the same or similar field of endeavor, Yamanaka teaches a movable nozzle ring, wherein the nozzle ring is movable by ease of a drive (please refer to perforated plate 9, adapted to be driven to rotate by motor 52; see [0070], [0072], [0074], [0076], [0078], [0123], [0025], see also Figures 1, 2, and 3).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamanaka into the invention of Ernst to include a movable perforated plate assembly. 
One would be motivated to do so in order to vary the amount of medium passed through or accumulated by the perforated plate [0021]. Additionally, the efficiency and the performance of the process of cleaning the perforated plate member is improved [0078]. This modification would be recognized as using a known technique, i.e. adjustable and movable perforated plates, to improve a similar device and would have yielded predictable results with a reasonable expectation of success. 
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the first hollow body comprises at least one ionizer (Col. 3, lines 25-30 and 40-43; see also Col. 6, lines 15-20 and 22-25; see ionizing elements 28, 30).  
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the first hollow body is configured to be connected to a negative pressure source (Col. 6, lines 60-65 teach negative pressure slots 43, 45; see Col. 7, lines 15-25; see exhaust ports 40, 42 and blower 54; Examiner also recognizes this as functional claim language, wherein the claimed invention incorporates structure such that the apparatus is capable of connecting to a pressure source).  
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the second hollow body (46) is configured to be connected to a positive pressure source (fan 44; Examiner also recognizes this as functional claim language, wherein the claimed invention incorporates structure such that the apparatus is capable of connecting to a pressure source) or a negative pressure source.  
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the nozzle ring comprises at least one nozzle for controlling the flow of media between the first hollow body and the second hollow body (wherein baffle 52 is used to restrict the air flow from the fan 44 to provide an even distribution of air, see Col. 7, lines 49-52; please also refer to the combination statement of claim 1).  
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the apparatus further comprises: a drive for moving the nozzle ring (Please see Yamanaka: motor 52).   
Regarding claim 10, all of the limitations recited in claim 9 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the drive is an electric motor or a pneumatic motor (Yamanaka please refer to the motor 52, see [0072], see also [0123]).  
Regarding claim 11, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the first hollow body and/or the second hollow body comprises at least one filter (wherein element 46 is a filter assembly, see Col. 7, lines 38-43).   
Regarding claim 12, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches a holding means for holding the workpiece to be cleaned (24; see Col. 5, lines 11-21).   
Regarding claim 13, Ernst teaches a method for contactless cleaning of a workpiece, the method comprising: 
at least partially inserting the workpiece to be cleaned into a first hollow body via a first input opening of the first hollow body (see enclosure 12, see also Col. 7, lines 8-11 disclosing a conveyor belt; see workpiece contained within the enclosure in Figure 8); 
generating an air flow within the first hollow body by means of blowing air into the first hollow body via an element (wherein perforated baffle plate 52 is between elements 46 and 12), 
wherein the element is located between the first hollow body and a second hollow body, wherein the second hollow body surrounds the first hollow body at least partially (wherein baffle 52 is between elements 46 and 12; wherein baffle 52 is used to restrict the air flow from the fan 44 to provide an even distribution of air, see Col. 7, lines 1-6 and 49-52).
However, Ernst does not explicitly teach that the perforated baffle plate (52), i.e. is in the form of a movable nozzle ring, and simultaneously moving the nozzle ring.  
However, from the same or similar field of endeavor, Yamanaka teaches a movable nozzle ring, and simultaneously moving the nozzle ring (please refer to perforated plate 9, adapted to be driven to rotate by motor 52;  wherein [0076] discloses that during a process, a medium is released into the apparatus and rotation of the perforated plate 9 takes place; see also [0070], [0072], [0074], [0078], [0123], [0025], see also Figures 1, 2, and 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamanaka into the invention of Ernst to include a movable perforated plate assembly. 
One would be motivated to do so in order to vary the amount of medium passed through or accumulated by the perforated plate [0021]. Additionally, the efficiency and the performance of the process of cleaning the perforated plate member is improved [0078]. This modification would be recognized as using a known technique, i.e. adjustable and movable perforated plates, to improve a similar device and would have yielded predictable results with a reasonable expectation of success. 
Regarding claim 14, all of the limitations recited in claim 13 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches further comprising: emitting ions into the air flow (please refer to Col. 5, lines 32-43 regarding the ionizing elements 28, 30).  
Regarding claim 15, all of the limitations recited in claim 13 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches moving the workpiece to be cleaned in the generated air flow (see element 24; see Col. 5, lines 17-31).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 6543078) in view of Yamanaka (US 20080006290), and in further view of Heymann (US 20180272384). 
Regarding claim 3, all of the limitations recited in claim 2 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the ionizer comprises a plurality of ionizer tips, which are located around an input opening of the first hollow body (wherein ionizing elements 28, 30 elements each have first and second ion emitters, cooperating with first and second air knives, see Col. 6, lines 1-6 and 16-25 and 35-40).  
	However, modified Ernst does not explicitly teach that the ionizing elements which have ionizing emitters are located around a circumference of an input of the body (12). However, from the same or similar field of endeavor, Heymann teaches a plurality of point emitters (304) arranged in a circular arrangement and configured to produce ions, specifically that the frame (302) holds ion emitters (304) in place around an inner circumference of the emitter frame (302) within the air path of a blower (202) see [0016], [0023], [0025] and Figure 6. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Heymann into the combination of Ernst in view Yamanaka. Ernst contemplates a variety of structures of ion emitters, including those which pivot (Col. 5, lines 50-57), a plurality of ionizing elements arranged on side walls (Col. 6, lines 20-25), and ionizing elements above the element to be cleaned, i.e. near the input (Col. 6, lines 15-20). The structure of Heymann also enables a neutralization in a cleaning operation using bipolar ions [0015], a mutual goal with the apparatus of Ernst. This modification would be recognized as applying a known technique, i.e. a circumferentially arranged ion emitter structure, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the ionizer tips are configured to emit differently charged ions (please refer to Column 6, lines 35-52 disclosing the ion emitters provide a neutralization of charged particles, and that the particles are electrostatically neutralized to near zero potential; please also refer to Tables I-IV for specific charges of electric fields after the emitters were used).  
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 6543078) in view of Yamanaka (US 20080006290), and in further view of Feldmann (US 20190366397).
Regarding claim 5, all of the limitations recited in claim 2 are rejected by Ernst in view of Yamanaka. Although Ernst teaches that there are ionizing elements (28, 30), Ernst does not explicitly disclose the source of energy for the ion emitters, i.e. a high voltage source connected to the ionizer. 
However, from the same or similar field of endeavor, Feldmann teaches a high voltage source connected to the ionizer (see high voltage power supply 110; see also [0024], [0031], [0032]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Feldmann into the invention of modified Ernst. This modification would be recognized as applying a known structure, i.e. a high voltage source, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paulson (US 6595369), see baffle adjuster 169, 168; see Col. 7, lines 55-67.
Schumaker (US 20160113207), see [0022] for the user controlled baffle. 
Young (US 5265298), see Abstract.
Yamakazi (US 10935822, see Ionizer 16f.
Takayanagi (US 9144830), see Figure 1. 
Reuter (US 20200135521), see airpathways in Figure 3A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723